DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claim 1 is directed to an invention that lacks unity with the invention originally claimed for the following reasons: claim 1 does not require the wherein each of the detection sites is not covered by the media of the lower refractive index, whereby the evanescent field of light is not confined in a lateral dimension through the detection sights of independent claim 32 (the invention originally claimed).  The invention originally claimed does not require at the detection sites, the surface of the waveguide core lies open and uncovered or is covered by a transparent substrate layer, such as that the capture spots are optically detectable of claim 1.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 3, 4, 6-8, 10-12, 22, 24-29, 33-35 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Allowable Subject Matter
Claim 32 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest: An assay unit for carrying-out fluorescence-detected assays on one or more physiological samples, comprising: a microfluidic chip with a microfluidic system to convey a physiological sample or analyte solution through one or more microfluidic channels arranged on the chip, a photonic system with two or more rectangular waveguide structures arranged on the chip and configured to guide excitation light, a plurality of detection sites within the one or more microfluidic channels, each of the detection sites at and within an intersection crossing point of the one or more microfluidic channels with one of the two or more rectangular waveguide structures, the detection sites each comprising a capture spot on a surface of a corresponding one of the two or more rectangular waveguide structures, the capture spot including a coating of capture molecules of an assay, immobilized directly on the surface of the corresponding one of the two or more rectangular waveguide structures, wherein the two or more rectangular waveguide structures are configured to guide an evanescent field of light to overlap with and pass through the detection sites and excite fluorophores present in the microfluidic channel at the capture spots, wherein each of the two or more rectangular waveguide structures comprises a linear structure with a certain refractive index that is surrounded by media of a lower refractive index, such that light within the two or more rectangular waveguide structures can freely propagate along a linear dimension of the linear structure, but is confined in lateral dimensions outside of the detection sites, and wherein each of the detection sites is not covered by the media of the lower refractive index, whereby the evanescent field of light is not confined in a lateral dimension through the detection sights.

Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive.
Newly amended claim 1 is directed to an invention that lacks unity with the invention originally claimed for the following reasons: claim 1 does not require the wherein each of the detection sites is not covered by the media of the lower refractive index, whereby the evanescent field of light is not confined in a lateral dimension through the detection sights of independent claim 32 (the invention originally claimed).  The invention originally claimed does not require at the detection sites, the surface of the waveguide core lies open and uncovered or is covered by a transparent substrate layer, such as that the capture spots are optically detectable of claim 1.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 3, 4, 6-8, 10-12, 22, 24-29, 33-35 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798